Cimini, J.
This is an action of tort which had been remanded by the Hampden County Superior Court to the District Court of Western Hampden wherein the Plaintiff seeks to recover for personal injuries sustained in an automobile accident.
She was the only person to testify. She testified that she had medical bills totalling $182.50; that she missed no time from work; *2that her injuries consisted of a “whip lash” injury to her neck and left shoulder that aggravated a pre-existing arthritic condition; that at the time of the trial (four years after the accident) she was still suffering pain; that the only drug which was taken for her injuries was aspirin and in her own words, she “was eating aspirin. ’ ’
The trial justice made a finding for the plaintiff in the sum of $14,000.00.
Counsel for defendant claims that said sum is excessive as a matter of law and, further, that it amounts to an abuse of discretion on the part of the trial judge.
The function of the Appellate Division is to review only questions of law and not questions involving findings of fact unless such findings involve errors of law. This does not appear to be the situation here.
It is well settled that the question of whether damages are excessive is one of fact.
The Appellate Division does not consider questions of fact unless there is such abuse of discretion on the part of the trial justice as to amount to a miscarriage of justice.
We do not find that to be the situation in this instance.
The decision of the trial justice is hereby affirmed and the report is ordered dismissed.